FIFTH DIVISION
                                REESE, P. J.,
                            MARKLE and COLVIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                  September 11, 2020



In the Court of Appeals of Georgia
 A20A1567. MELTON et al. v. McCARTHAN.

      COLVIN, Judge.

      When the trial court denied Deputy Richard Melton and Sergeant Khalid

Wise’s motion for summary judgment, they sought and we granted interlocutory

review. On appeal, they argue that the trial court erred in finding that material issues

of fact precluded summary judgment on the grounds of official immunity. For the

reasons that follow, we affirm in part and reverse in part.

      “Summary judgment is proper when there is no genuine issue of material fact

and the movant is entitled to judgment as a matter of law. We review the grant or

denial of summary judgment de novo, construing the evidence in favor of the

nonmovant.” (Citation and punctuation omitted.) Klingensmith v. Long County, 352

Ga. App. 21, 21 (833 SE2d 608) (2019).
      So viewed, the record shows that, in July 2011, Johnnie McCarthan was

incarcerated in the Fulton County Jail. On July 27, 2011, during the 7:00 a.m. through

3:00 p.m. shift, McCarthan’s newly assigned cellmate attacked him. The cellmate

threw objects and feces throughout the cell; he pushed and attempted to hurt

McCarthan. In response, McCarthan grabbed the cellmate and began to yell for help.

Deputy Melton responded to the cell, grabbed and forced the cellmate to his knees,

pushed him onto the ground, and handcuffed him . Deputy Melton then moved him

out of the cell. Deputy Melton did not complete an incident report and testified that

he had no recollection of any incident between McCarthan and his cellmate on July

27, 2011.

      At the afternoon shift change, Deputy Melton left for the day and Sergeant

Wise arrived to find the cellmate out of his assigned cell. Having no knowledge of the

earlier altercation, Sergeant Wise ordered the cellmate back in his assigned cell. Soon

after being placed in the cell, the cellmate violently attacked and injured McCarthan.

      McCarthan filed suit against Deputy Melton and Sergeant Wise, alleging that

their failure to perform their ministerial duties resulted in the injuries he sustained.

Specifically, McCarthan alleged that Deputy Melton and Sergeant Wise failed to

follow jail policies 1500-17 and 0300-18, which govern procedures for reporting

                                           2
violent incidents and shift roll call meetings. The trial court denied Deputy Melton

and Sergeant Wise’s motion for summary judgment, and this interlocutory appeal

followed.

       The Georgia Constitution provides that “all officers and employees of the state

or its departments and agencies may be subject to suit and may be liable for injuries

and damages caused by the negligent performance of, or negligent failure to perform,

their ministerial functions. . . .” Ga. Const. of 1983, Art. I, Sec. II, Par. IX (d). Public

employees are not held liable for discretionary acts unless “they act with actual malice

or with actual intent to cause injury in the performance of their official functions.” Id.

       A ministerial act is commonly one that is simple, absolute, and definite,
       arising under conditions admitted or proved to exist, and requiring
       merely the execution of a specific duty. A discretionary act, however,
       calls for the exercise of personal deliberation and judgment, which in
       turn entails examining the facts, reaching reasoned conclusions, and
       acting on them in a way not specifically directed.


McDowell v. Smith, 285 Ga. 592, 593 (678 SE2d 922) (2009).

       “Where there is an established policy requiring an official to take specified

action in a specified situation, the policy creates a ministerial duty on the part of the

official to perform the specified task.” (Citation omitted.) Grammens v. Dollar, 287


                                             3
Ga. 618, 620 (697 SE2d 775) (2010). In order for a written policy to impose a

ministerial duty, it “must mandate simple, absolute, and definite action and require

the execution of a specific task without any exercise of discretion.” (Citation

omitted.) Id. “When a policy requires a public official to exercise discretion in its

implementation by determining if the necessary prerequisite condition to the

ministerial act exists, the policy does not require the performance of a ministerial

duty[.]” (Citation omitted.) Hill v. Jackson, 336 Ga. App. 679, 684 (1) (783 SE2d

719) (2016).

      1. Deputy Melton argues that the trial court erred in finding he was not entitled

to official immunity as a matter of law. Specifically, Deputy Melton contends that his

duty to report incidents under Policy 1500-17 was discretionary, not ministerial. We

disagree.

       Policy 1500-17 states in relevant part,

      (II) (1) Incidents which result in physical harm or threaten the safety of
      any person in the facility, or threaten the orderly control and security of
      the facility, will be documented in an Incident Report and submitted to
      appropriate supervisor no later than the conclusion of the tour of duty
      when any of the following occur: A. Discharge of a firearm or other
      weapon[;] B. Use of chemical agents to control inmates[:] C. Use of



                                          4
      force to control inmates[;] D. Inmates remaining in restraints at the end
      of the shift.


      (II) (2) All incidents involving use of force that have the potential for
      injury should be recorded to establish the identities of the staff, inmates
      or others involved and to describe the nature of the incident. (Emphasis
      supplied).


      While maintaining that he had no knowledge of the initial incident between

McCarthan and the cellmate, Deputy Melton contends that his duty to create an

incident report was not triggered because he had to use discretion to determine

whether the incident threatened any person’s safety or threatened the orderly control

and security of the facility. Although the policy does not define what constitutes

physical harm or an incident threatening a person’s safety or the orderly control and

security of the facility, McCarthan provided evidence that any fight, “nick on the

face[,]” or “bump on the lip” required a report to be completed.

      This evidence shows that Deputy Melton had no discretion to determine

whether an event triggered the duty to create an incident report. See Hill, 336 Ga.

App. at 685-686 (1) (i) (duty created by an internal policy was ministerial where there

was no evidence that the employee had authority to deviate from the specified

procedure). Along with the evidence that Deputy Melton used force to subdue the

                                          5
cellmate after the initial incident, McCarthan has shown that the conditions requiring

the creation of an incident report were met. Therefore, Deputy Melton had a

ministerial duty to create a report of the initial incident prior to the end of his shift

and was not entitled to official immunity as a matter of law. Given that Deputy

Melton denied knowledge of the initial incident, the trial court did not err in

determining that a dispute of material fact prevents summary judgment as to whether

a ministerial duty was breached. See Hill, 336 Ga. App. at 686 (1) (i) (public

employee was not entitled to official immunity where the record contained conflicting

evidence of his knowledge of the condition which triggered the ministerial duty).

      2. Sergeant Wise also argues that the trial court erred when it found that he was

not entitled to official immunity as a matter of law because his duty to investigate

under Policy 0300-18 was discretionary. We agree.

      Although Sergeant Wise argues that Policy 0300-18 imposes a discretionary

rather than a ministerial duty, we need not reach this issue. Policy 0300-18, which

governs the roll call procedures at the start of each shift, provides that “[i]t is the

responsibility of the oncoming watch commander/assistant watch commander to

arrive for duty in sufficient time to review prior events and material(s) for Roll-Call

Training and shall prioritize information chronologically for effective dissemination.”

                                           6
The policy further explains that “[a]t the start of Roll-Call, the shift watch commander

or designee shall advise employees of . . . [n]oteworthy events or possible hazardous

situations from prior shifts.”

      McCarthan argues that Policy 0300-18 imposes an affirmative duty to

investigate events from the previous shift but has provided no evidence to support

this reading of the policy. The undisputed evidence shows, however, that Sergeant

Wise was a floor supervisor who had no knowledge of the initial incident because no

incident report was filed before the end of the previous shift. Even assuming that

Sergeant Wise was a watch commander or assistant watch commander, his lack of

knowledge of the initial incident precludes a finding that he had a duty to inform

himself or staff. Without knowledge that the initial incident occurred, Sergeant Wise

could not advise employees of it. In the absence of any evidence that Sergeant Wise

breached a ministerial duty, he is entitled to official immunity as a matter of law. See

Grammens, supra, 287 Ga. at 620-621 (2010) (teacher was entitled to official

immunity where a school policy did not impose a ministerial duty).

      Judgment affirmed in part and reversed in part. Reese, P. J., and Markle, J.,

concur.



                                           7